Title: To Thomas Jefferson from John Fleming, 22 November 1807
From: Fleming, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Rock Ville November 22nd 1807
                        
                        Mr. Benjamin G Orr has applied to me for a letter of recommendation of him to the Executive of the United
                            States as a person qualified to discharge the duties of Marshall of the District of Columbia and with pleasure I yeald
                            my testimony in his favor
                        Mr. Orr has lived in this County the five years last past, and as far as I know and believe in a manner the
                            most unexceptionable as a Gentleman of Talents he is entitled to the Respect and esteem of every one and as a Republican
                            attached to the principles on which our national affairs are at present conducted, he enjoys the approbation of all its
                            friends—
                        I have no hesitation therefore in saying that the appointment of Mr. Orr to the Office of Marshall will give
                            general Satisfaction to all persons attached to the true interests of our Country
                        I have the honor to be with the greatest Consideration your Most obedient Servt.
                        
                            John Fleming Sheriff
                            of Montgomery County M.D
                        
                    